THOMAS F. PRISBY, CHAIRMAN CFS Bancorp, Inc. 707 Ridge Road Munster, Indiana July 31, FOR IMMEDIATE RELEASE CONTACT:Thomas F. Prisby, Chairman of the Board and Chief Executive Officer 219-836-2960 CFS Bancorp, Inc. Announces Financial Results for the Second Quarter MUNSTER, IN – July 31, 2008 – CFS Bancorp, Inc. (NASDAQ: CITZ) (the Company), the parent of Citizens Financial Bank (the Bank), today reported a net loss of $2.3 million for the second quarter of 2008, or $(0.22) per share, as a result of a $7.2 million provision for losses on loans and a $582,000 other-than-temporary impairment charge related to FNMA (Fannie Mae) and FHLMC (Freddie Mac) preferred stock which combined reduced net income by $4.9 million and reduced diluted earnings per share by $0.46.Net income for the second quarter of 2007 totaled $2.3 million with diluted earnings per share of $0.21.For the six months ended June 30, 2008, the Company’s net loss was $516,000 resulting in a loss per share of $0.05 compared to net income of $3.6 million and diluted earnings per share of $0.33 for the 2007 period. The Company’s second quarter of 2008 highlights included the following: · risk-based capital ratio improved to 14.48% from 14.06%; · ratio of allowance for losses on loans to total loans increased to 1.43% from 1.09%; · net interest margin benefited from lower interest rates and expanded to 3.26% from 3.21%; · provision for the allowance for losses on loans increased to $7.2 million in response to deteriorating collateral values underlying non-performing loans; and · impairments on other-than-temporarily impaired securities totaled $582,000 related to investments in Fannie Mae and Freddie Mac preferred stock. Chairman’s Comments “We are pleased that our capital and liquidity remain strong, demand for commercial and industrial loans is continuing to increase and our branching expansion continues at a measured pace; however, our quarterly results are reflective of the extraordinary market conditions created by the lack of activity in housing and residential land development,” said Thomas F. Prisby, Chairman and CEO.“Like our peers, we are facing an increase in non-performing loans and provisions for losses on loans resulting from deteriorating real estate valuations.We have undertaken a review of our non-performing construction and land development loan portfolio which resulted in partial charge-offs of specific collateral dependent loans due to lower collateral values.While we believe our allowance for losses on loans and impairment write-downs are adequate at this time, there can be no assurance that market conditions will not further deteriorate requiring us to make additional loss provisions.While some in the industry are raising capital to support the deteriorating credit conditions in their loan portfolios, our capital position remains strong as our total risk-based and Tier 1 capital ratios were 14.48% and 10.32%, respectively, which are well above the regulatory minimum requirements of 10% and 5% to be deemed CFS Bancorp, Inc. ­– Page2of10 “well-capitalized.”We anticipate that our strong capital ratios will allow us to continue to pay dividends in the future at the current dividend level.” Mr. Prisby continued, “During the second quarter, we added eight new Business Bankers led by recently hired Executive Vice President – Business Banking, Dale Clapp, to accelerate the diversification of our loan portfolio and to increase our business deposits.This group has 154 years of combined banking experience in our existing markets and will focus on building our market presence within the Business Banking segment.Since joining our team, our commercial and industrial loan pipeline has increased to $21.3 million at June 30, 2008.We look forward to future growth throughout 2008 in business loans and deposits as a result of the new additions.” Net Interest Income The net interest margin increased 5 basis points to 3.26% for the second quarter of 2008 compared to 3.21% for the first quarter of 2008 and increased 25 basis points compared to 3.01% for the second quarter of 2007.The Company’s net interest income increased to $8.7 million for the second quarter of 2008 compared to $8.6 million for the first quarter of 2008 and $8.6 million for the second quarter of 2007.The increase was primarily a result of a decrease in the Company’s cost of funds. Interest income decreased to $15.0 million for the second quarter of 2008 compared to $16.3 million for the first quarter of 2008 and $18.5 million for the second quarter of 2007.Interest income during the second quarter of 2008 was negatively impacted by the increase in non-performing loans and the downward repricing of our adjustable rate loans.The decrease from the first quarter of 2008 was primarily related to a decrease of 48 basis points in the weighted-average yield earned on interest-earning assets.The decrease from the second quarter of 2007 was a combination of a 7.0% decrease in the average balance of interest-earning assets and a decrease of 80 basis points in the weighted-average yield earned on interest-earning assets resulting from lower interest rates. Interest expense decreased 18.2% to $6.3 million for the second quarter of 2008 from $7.7 million for the first quarter of 2008 and 35.7% from $9.8 million for the second quarter of 2007.The decrease from the first quarter of 2008 was primarily related to a 59 basis point decrease in the Company’s weighted-average cost of interest-bearing liabilities.The Company’s deposits and short-term borrowings were positively impacted by decreases in interest rates during 2008.The decrease from the second quarter of 2007 was the result of a 7.1% decrease in the average balances of interest-bearing liabilities and a 119 basis point decrease in the Company’s weighted-average cost of interest-bearing liabilities resulting from lower interest rates and decreases in the amortization of the deferred premium on the early extinguishment of Federal Home Loan Bank (FHLB) debt. The Company’s cost of borrowings decreased to 4.88% for the second quarter of 2008 compared to 5.25% for the first quarter of 2008 and 6.73% for the second quarter of 2007.The decreases were primarily the result of decreases in the amortization of the deferred premium on the early extinguishment of FHLB debt which is included in total interest expense on borrowings, and the lower average balances of FHLB debt.The premium amortization adversely impacted the Company’s net interest margin by 17 basis points, 20 basis points and 44 basis points, respectively, for the second quarter of 2008, the first quarter of 2008 and the second quarter of 2007.The Company’s interest expense on borrowings is detailed in the tables below for the periods indicated. CFS Bancorp, Inc. ­– Page3of10 Change from Three Months Ended June 30, 2007 June 30, March 31, June 30, to June 30, 2008 2008 2008 2007 $ % (Dollars in thousands) Interest expense on short-term borrowings at contractual rates $ 124 $ 114 $ 197 $ (73 ) (37.1 )% Interest expense on FHLB borrowings at contractual rates 1,208 1,420 1,754 (546 ) (31.1 ) Amortization of deferred premium 449 527 1,276 (827 ) (64.8 ) Total interest expense on borrowings $ 1,781 $ 2,061 $ 3,227 $ (1,446 ) (44.8 ) The interest expense related to the premium amortization on the early extinguishment of debt continues to have a smaller impact on the Company’s weighted-average cost of interest-bearing liabilities and is expected to be $270,000, $206,000, $72,000 and $61,000 before taxes in the quarters ending September 30, and December 31, 2008 and March 31, and June 30, 2009, respectively. Non-Interest Income and Non-Interest Expense The Company’s non-interest income for the first quarter of 2008 decreased to $2.0 million from $2.5 million for the first quarter of 2008 and $2.7 million for the second quarter of 2007.The decrease during the second quarter of 2008 was primarily the result of a $582,000 other-than-temporary impairment charge on investments in Fannie Mae and Freddie Mac preferred stock.At June 30, 2008, the
